Thiele, J.
(concurring): Although I am in general accord with the opinion of the court, I think there is a more cogent reason why the ruling of the trial court was correct.
Our original act creating the public utilities commission and authorizing it to fix rates, etc., provided that any utility governed by the act and affected by any ruling of the commission might “within thirty days from the making of such order, commence an action in a court of competent jurisdiction, against the Public Utilities Commission as defendant, to vacate and sét aside any such order,” etc. (Emphasis supplied.) (Laws 1911, ch. 238, § 21, R. S. 1923, 66-118.)
Without elaboration it may be said that by reason of the provision of the civil code that an action against a public officer or board must be brought in the county where official acts are performed (G. S. 1935, 60-503, Second), and the interpretation placed on the statute quoted, there was agitation to permit actions under the public utilities law to be brought in the county where the order was to be effective. In his message to the legislature in 1929, Governor Reed said:
“The laws regulating public utilities are unsatisfactory in some respects. Under the present law appeal from the Public Service Commission is taken to the district court of Shawnee county, rather than to the district court of the county in which the cause originated. This is unrepresentative, and there is universal agreement that the law should be changed so as to provide that appeal from the Public Service Commission should go' to the district court of the county in which the public-utility service affected by the order of the commission is rendered.” (Senate Journal, 1929, p. 29.)
Thereafter the legislature amended the statute (Laws 1929, ch. 220, § 3, G. S. 1935, 66-118c) so as to read, in part:
“Within thirty (30) days after the application for a rehearing is denied . . . the applicant may apply to the district court of the county in which the order of the commission is to become effective for a review of such order or decision;” etc.
It thus appears the legislature put its own construction on the phrase “a court of competent jurisdiction” used in a statute quite analogous to the one here involved.
By Laws 1915, ch. 357, the legislature provided for a tax on *114legacies and successions. Section 17 of that act was amended by Laws 1917, ch. 319, § 2, to permit an executor, etc., to “apply to any district court of competent jurisdiction for a review” of certain orders. The statute as so amended appears as G. S'. 1935, 79-1517. Notwithstanding its own construction of the phrase “a court of competent jurisdiction” the legislature in amending the inheritance tax law by Laws 1941, ch. 369, § 16, used the language quoted in the court’s opinion.
I think it must be assumed the legislature in 1941 used the phrase “any court of competent jurisdiction” in the same sense as it used it in the original public utilities act, and which it construed by amendment. Where the legislature construes its own enactments, the court should follow in an analogous case, such as this is. The venue of an appeal from an order of the inheritance tax commission is to the district court of Shawnee county.
I am authorized to say that Mr. Justice Hoch concurs in the foregoing concurring opinion.